



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 346 or 347,

(ii) an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012, c. 1, s. 29.

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R v. Beilhartz, 2014 ONCA 760

DATE: 20141031

DOCKET: C57878

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Dennis Beilhartz

Respondent

Amanda Rubaszek, for the appellant

Eric D. McCooeye, for the respondent

Heard and released orally: October 20, 2014

On appeal from the acquittal entered by Justice
Edward E. Gareau
of the Superior Court of Justice, sitting
    with a jury, on October 11, 2013.

ENDORSEMENT

[1]

This is a Crown appeal from a jury verdict of acquittal on a charge of
    sexual assault.

[2]

The Crown argues that there were three errors the cumulative effect of
    which is of sufficient gravity to meet the
Vezeau
test to require a
    new trial.

[3]

The first two alleged errors relate to evidentiary rulings.

[4]

The Crown sought to introduce evidence as to the respondents sexual
    fantasies in relation to the complainant.

[5]

The trial judge gave full reasons explaining that, although the evidence
    was relevant, its prejudicial effect outweighed its probative value, because
    its introduction would likely reveal the fact that the appellant was being
    examined by doctors in relation to a child protection proceeding.

[6]

We cannot say that the trial judges assessment of that issue was
    unreasonable, and accordingly would not give effect to that ground of appeal.

[7]

Nor do we see grounds for interfering with the trial judges ruling that
    the respondent was entitled to cross-examine the complainant with respect to
    two prior incidents of sexual activity pursuant to section 276(2) of the
Criminal
    Code

in support of his defence of honest but mistaken belief in
    consent.

[8]

The trial judge referred to and applied the governing statutory language
    as elaborated by this Court in
R. v. Harris
(1997), 118 C.C.C. (3d) 498 and concluded that the evidence was
    relevant and that it had significant probative value not outweighed by the
    danger of prejudice to the proper administration of justice
.  We
    see no error of law or principle that would permit appellate interference, and
    accordingly, we reject that ground of appeal.

[9]

The third ground of appeal relates to the trial judges charge with
    respect to section 273.2, and the requirement that where an accused raises
    mistaken belief in consent, the onus is on the Crown to prove that he failed to
    take reasonable steps  to ascertain consent.

[10]

The
    trial judge included in his charge the very words suggested by the trial Crown
    at the pre-charge conference. That language was legally correct, and there was
    no objection taken by the trial Crown to the point that is now raised on appeal
    as to the overall adequacy of the instruction on this issue.  We are not
    prepared to give effect to this ground of appeal.

[11]

Accordingly
    the appeal is dismissed.

Robert
    J. Sharpe J.A.

K.
    van Rensburg J.A.

G.
    Pardu J.A.


